Title: C. W. F. Dumas to the Commissioners, 24 July 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Messieurs
       La haie 24 Juillet 1778
      
      Le g—— F—— ay ant oublié de me renvoyer le 21 mes Nouvelles d’Allemagne, je fus obligé de les traduire à la hâte, telles que je vous les envoyai ce jour-là. Voici quelques Extraits. Les Papiers Anglois et les Lettres d’Amsterdam sont remplis de ce que les François auroient déclaré la guerre à l’Angleterre. Les fonds Anglois ont baissé à Amsterdam de 2 p% environ: il ne se presénte pas même des acheteurs. Les vaisseaux hollandois de St. Eustache et Curaçao, conduits à Plymouth, sont, dit-on, relâchés. J’en serois bien aise, Si cela se confirmoit, parce que des Marchands, qui sont fort de nos Amis, sont intéressés pour une forte portion dans celui de Curaçao destiné pour la Zélande. Autrement je ne serois pas fâché de voir les Anglois irriter nos flegmatiques Bataves par leurs violences.
      Je reçois en ce moment le paquet que vous avez eu la bonté de m’acheminer, Messieurs, de la part de l’honorable Committé de la Correspondance secrete. Son contenu me rend extrêmement heureux, surtout de voir que les Lettres que je leur ai écrites jusqu’à Y inclus leur sont successivement parvenus avant le 2e. May, et leur ont été d’autant plus agréables, qu’elles ont rempli un intervalle de presque une année, pendant laquelle diverses fatalités les avoient privés de toutes les vôtres.
      Je continuerai de mettre à profit toutes les plus petites circonstances ici, pour augmenter nos partisans, et affoiblir le parti ennemi, C’est un Goliath, et je ne suis qu’un petit David, qui n’a pour armes que quelques cailloux; avec cela je l’ai déjà bien fatigué; et j’espere à la fin de l’abattre, ou du moins de le rendre enfin traitable.
      Je remettrai peut-être Lundi le traité au G—— P—— et je l’enverrai aussi à Amsterdam. On En fait pour cet effet 2 copies, dans lesquelles seront omis par ordre de la Maison (que le g—— F—— a eu la bonté de me lire, et où j’ai eu le plaisir délicat de me voir désigné par l’expression flatteuse de l’Ami de Mr. Franklin) les articles 11 et 12, pour raisons que le g—— F—— m’a dites, et qu’il est inutile de répéter, parce que vous les savez. Je suis avec le plus respectueux dévouement Messieurs Votre très humble & très obéissant serviteur
      
       D
      
     